12-3912
    Jiang v. Holder
                                                                                  BIA
                                                                          A078 952 404
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 29th day of August, two thousand fourteen.

    PRESENT:
             REENA RAGGI,
             GERARD E. LYNCH,
             RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
    _____________________________________

    DIANMOU JIANG,
             Petitioner,

                      v.                                   12-3912
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Dehai Zhang, Flushing, New York.

    FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
                                  General; William C. Peachey,
                                  Assistant Director; Samuel P. Go,
                                  Senior Litigation Counsel, Civil
                                  Division, Office of Immigration
                                  Litigation, United States Department
                                  of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED that the petition for

review is DENIED.

    Dianmou Jiang, a native and citizen of the People’s

Republic of China, seeks review of a September 10, 2012

order of the BIA denying his motion to reopen proceedings.

See Dianmou Jiang, No. A078 952 404 (B.I.A. Sept. 10, 2012).

We assume the parties’ familiarity with the underlying facts

and procedural history of this case.

    First, we lack jurisdiction over any challenge to the

agency’s 2004 determination that Jiang’s original asylum

application was frivolous, as Jiang did not file a petition

for review of that order.     See 8 U.S.C. § 1252(b)(1).

    We review the BIA’s denial of a motion to reopen for

abuse of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517

(2d Cir. 2006).     An alien seeking to reopen proceedings is

required to file a motion to reopen no later than 90 days

after the date of the final administrative decision, unless

that motion seeks to apply for asylum and is based on a

material change in conditions in the country of removal.

See 8 U.S.C. § 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c)(2), (3).

There is no dispute that Jiang’s motion, filed in 2012, was

                                2
untimely because the BIA issued a final order of removal in

2004.

    To the extent Jiang argues that political activities

excuse the untimeliness, his activities amount to a change

in his personal circumstances, not a change in conditions in

China as needed to excuse the 90-day limit.   See Wei Guang

Wang v. BIA, 437 F.3d 270, 273-74 (2d Cir. 2006) (making

clear that limitations on motions to reopen may not be

suspended because of “self-induced change in personal

circumstances” that is “entirely of [applicant’s] own making

after being ordered to leave the United States”).

    Moreover, Jiang did not establish that the treatment of

political activists in China had changed since his original

proceedings.   The BIA did not err in discounting a letter

from Jiang’s wife, or a summons purportedly from the

authorities, because the documents were not accompanied by

certificates of translation.   See 8 C.F.R. § 1003.33.

    Jiang argues that he established changed conditions via

a comparison of: (1) a State Department report submitted in

support of his 2003 application, which stated that political

activists were not arrested upon re-entry into China; and

(2) his wife’s letter, which stated that authorities in


                               3
China would arrest him if he did not cease his political

activities.   However, Jiang failed to reference the country

report before the agency, and we do not address unexhausted

arguments.    See Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d
104, 119-22 (2d Cir. 2007).   Further, the country report did

not address current conditions.    Jiang’s remaining evidence

was entitled to little weight, because it either lacked the

requisite authentication or notarization, or related only to

his activities in the United States, not conditions in

China.   See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d
315, 342 (2d Cir. 2006)(“[T]he weight to afford to [an

asylum applicant’s] evidence lies largely within the

discretion of the IJ” (internal quotation marks and

alterations omitted)); Matter of H-L-H- & Z-Y-Z-, 25 I. & N.

Dec. 209, 214 & n.5 (BIA 2010) (rejecting unauthenticated

document obtained for purposes of hearing), overruled in

part on other grounds by Hui Lin Huang v. Holder, 677 F.3d
130 (2d Cir. 2012).   Accordingly, nothing in the record

compels the conclusion that there has been a material change

in conditions in China.    See 8 U.S.C. § 1252(b)(4)(B)

(providing that BIA’s factual findings are “conclusive

unless any reasonable adjudicator would be compelled to

conclude to the contrary”); Jian Hui Shao v. Mukasey, 546

                               4
F.3d 138, 169 (2d Cir. 2008) (reviewing agency’s factual

findings regarding country conditions under substantial

evidence standard).

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, the pending

unopposed motion for a stay of removal in this petition is

DISMISSED as moot.    Any pending request for oral argument in

this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                     FOR THE COURT:
                     Catherine O’Hagan Wolfe, Clerk of Court




                                5